Citation Nr: 0217270	
Decision Date: 11/29/02    Archive Date: 12/11/02

DOCKET NO.  96-43 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii (HI), denying service connection for a 
back disability.  A hearing was held at the RO in September 
1996.  In a May 1999 decision, the Board determined that new 
and material evidence had been received to reopen a 
previously denied claim of service connection for a back 
disability and remanded the claim for further development 
and adjudication.  

The Board also instructed the RO in its May 1999 decision to 
inform the veteran on remand of his appellate rights 
concerning his claim of service connection for a back 
disability secondary to his service connected right knee 
disability.  The RO issued a letter to the veteran in 
October 1999 informing him that his secondary service 
connection claim for a back disability had been denied and 
of his right to appeal this adverse decision.  As that 
decision was not appealed, the issue of secondary service 
connection for a back disability is not before the Board.


FINDING OF FACT

The objective evidence of record does not demonstrate that 
the veteran suffers from a current back disability that is 
related to his military service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his service connection claim for a 
back disability.  The veteran was issued a statement of the 
case in July 1996 and supplemental statements of the case in 
September 1997 and July 2002.  The supplemental statement of 
the case issued to the veteran in July 2002 discussed the 
duty to assist found in the VCAA and the VCAA's implementing 
regulations, providing the veteran notice of the evidence 
required to adjudicate fairly his claim and outlining the 
steps that VA would take in obtaining such evidence.  

VA has obtained all of the veteran's service medical records 
and outpatient treatment records at VA medical facilities.  
Additionally, VA has obtained outpatient treatment records 
from all private medical providers adequately identified by 
the appellant, including Maui Occupational Health Clinic, 
Kahului, HI (hereinafter, "MOHC"); United States Postal 
Service (hereinafter, "USPS") Medical Review Board, Honolulu 
District, Honolulu, HI; Upcountry Medical Clinic, Mohilaui, 
HI; North Shore Orthopedics and Sports Medicine, Maui, HI 
(hereinafter, "North Shore"), and other private physicians. 

The RO obtained all of the medical records requested from 
the veteran's private medical providers identified above, 
except for Wilcox Chiropractic, Kahului, HI.  The RO sent a 
letter in October 1999 requesting records of the veteran's 
treatment by Wilcox Chiropractic.  Wilcox Chiropractic 
responded to this letter by stating that the veteran had not 
been treated there since 1992 and that the veteran's 
treatment records would not be made available without prior 
payment by VA.  The RO notified the veteran in writing in 
October 1999 that, although VA was assisting him in 
obtaining the identified treatment records from Wilcox 
Chiropractic, it was his ultimate responsibility to ensure 
that VA received those records.  Because VA has complied 
with its duty to notify the veteran of its inability to 
obtain requested medical records, as outlined in 38 C.F.R. 
§ 3.159(e), VA has no further obligation with respect to 
obtaining the veteran's treatment records at Wilcox 
Chiropractic.  See 38 C.F.R. § 3.159(e) (2002).  It is noted 
further that the VA conducted a relevant, contemporaneous 
orthopedic examination of the veteran in March 2000 during 
the pendency of this appeal.  The veteran thus has been 
advised of the evidence necessary to substantiate his claim, 
and evidence relevant to the claim has been properly 
developed.  As such, there is no further action necessary to 
comply with the provisions of the VCAA or its implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim.

The veteran and his representative contend on appeal that 
the veteran is entitled to service connection for a back 
disability.

A review of the veteran's service medical records 
demonstrates that the veteran received in-service treatment 
in March 1972 after complaining of lumbosacral pain that was 
most acute right after waking up in the morning.  The 
veteran was seen again in service complaining of cervical 
spine strain in November 1972.  Both of these problems were 
resolved by in-service treatment.  No further complaints 
were recorded, and there is no evidence of any follow-up 
treatment.  In February 1974, a discharge examination was 
conducted, and the clinical evaluation of the veteran's 
spine and other musculoskeletal were normal.

The veteran's discharge physical examination, dated February 
22, 1974, also indicated that the veteran had no significant 
physical abnormalities as of the date of this examination.  
The only doctor's note included on the veteran's medical 
history that accompanied his discharge physical examination 
was that the veteran's reported medical history was "good" 
as of the date of his discharge physical examination.  The 
veteran signed his discharge physical examination underneath 
this notation.  No significant medical history or physical 
defects were listed on the veteran's discharge physical 
examination.  Although the veteran's discharge physical 
examination occurred more than three days prior to 
separation from service in March 1974, the veteran submitted 
a Statement of Medical Condition on March 7, 1974, that 
indicated only that his right knee had been hurting and 
giving out occasionally since his discharge physical 
examination.  This was the only change in his medical 
condition that the veteran noted between the date of his 
discharge physical examination and his actual date of 
discharge from active service.  

In January 1975, physical examination of the veteran was 
accomplished and a VA Medical Certificate and History was 
provided.  The veteran complained of sustained acute back 
sprain at that time caused by lifting a suitcase on the 
morning of January 19, 1975.  The examiner noted slight 
tenderness in the left paraspinal area at disc T8-T10, but 
no marked muscle sprain or decreased range of motion.  The 
veteran's deep tendon reflexes were symmetrical and his 
sensations were within normal limits.  X-rays of the 
veteran's spine showed normal alignment of the dorsal 
vertebrae and no bone changes.  The examiner who reviewed 
the veteran's x-rays stated that the veteran's spine was 
within normal limits.  The examiner's diagnostic impression 
was that the veteran had acute back strain.  

The veteran was seen by a private physician in November 1977 
with complaints of low back pain.  The veteran stated to 
this physician that he first incurred low back pain while 
lifting a suitcase on November 15, 1977.  Physical 
examination of the veteran on that date revealed tenderness 
of the thoracic spine on the left side near the scapular 
border.  X-rays were taken and showed slight curvature of 
the thoracic spine.  The private examiner diagnosed the 
veteran as suffering from thoracic strain and administered 
injections of xylocaine and cortisone to the left thoracic 
area.  This examiner saw the veteran next on December 7, 
1977, where the veteran complained that his low back pain 
was very severe and that he had to continue off work.  The 
examiner saw the veteran for the last time on December 30, 
1977, at which time the veteran reported that his back 
condition was still too severe for him to resume work.  

In December 1977, the veteran submitted a "buddy statement," 
which indicated to the effect that the veteran had been hit 
in the back by a baseball while in service.  Two additional 
"buddy statements" were received in November 1978, which 
purported to describe the veteran's history of back pain and 
treatment during service.

In May 1978, the veteran received one treatment from a 
private physician for low lumbar strain with associated 
myofascitis.  During this treatment session, the physician 
noted that the veteran appeared to have instability of the 
lumbosacral area suggesting a chronic condition. 

In December 1985, the veteran was seen by a private 
physician at Straub Occupational Health Services for 
complaints of persistent back pain.  The veteran reported a 
past history of back pain and indicated that his pain was in 
the lower thoracic and lumbar spine.  He also related that 
his back had done pretty well with private treatment from 
1975 and 1984.  The physical examination conducted at that 
time revealed no spasm or point tenderness over the spinous 
processes or in the paravertebral muscles.  The deep tendon 
reflexes were 1+ bilaterally, and the ankle reflexes were 2+ 
bilaterally.  X-rays of spine revealed that the 
intervertebral disc spaces had been maintained with very 
minimal lipping at the L4-5 interspace.  The physician noted 
the veteran's excess weight and explained to the veteran 
that this put an extra load on his back, increasing the 
curvature of his back in order to maintain his center of 
gravity.  The physician concluded that the veteran had no 
ratable impairment and was stable.

In a medical report, dated in September 1992, a private 
physician noted that the veteran was injured in September 
1991, while working as a postal employee; and that the 
veteran was being seen for a second opinion examination.  
The physician noted that from a review of the record, the 
veteran had sustained a work-related lifting injury in 
September 1991, and allegedly suffered a ruptured L4-5 disc.  
Following physical examination, which included a review of 
the September 1991 computerized tomography (CT) scan of the 
spine, the diagnosis was of a herniated L4-5 disc with 
hypesthesia on the left.  The physician commented that the 
veteran's disc problems were work-related, and that there 
were no industrial or preexisting problems related to the 
back.

Private medical records pertaining to outpatient treatment 
provided by Upcountry Medical Center from October 1992 to 
November 1994, reflect that the veteran received regular, 
monthly treatment for chronic low back pain.  In October 
1992, the veteran was seen for low back pain resulting from 
a lifting injury he had sustained in September 1992 while 
working as a postal employee.  The diagnostic assessment at 
that time was of right L4-5 disc herniation with recent 
exacerbation.  When the veteran was examined in May 1993, he 
had continuing improvement of his low back pain with 
secondary radiculopathy.  In July 1993, the veteran suffered 
myofascial strain of the lumbosacral area due to an increase 
in his workload as a postal employee.  In October 1994, the 
veteran had continued complaints of chronic low back pain, 
and the assessment was of probable herniated nucleus 
pulposus at L4-5, right.

The veteran was seen by a North Shore physician in September 
1995, according to a letter written contemporaneously by the 
physician and placed in the veteran's claims folder.  The 
North Shore physician stated that he felt that the veteran 
had a permanent back condition with permanent restrictions.  

X-rays of the veteran's lumbosacral spine were taken in 
March 1996 and then reviewed by a private radiologist.  The 
reviewing radiologist found invertebral disc space narrowing 
at L4-5 with osteophyte formation and vacuum changes.  The 
sacroiliac joints were normal.  There were no defects noted 
on the oblique x-ray view, and there were no osteolytic or 
osteoblastic findings present.  The impression was of 
discogenic degeneration at disc L4-5.

The veteran submitted a buddy statement to the RO in April 
1996.  In that statement, dated December 1978, this 
individual stated that he had lived with the veteran from 
March 1973 to March 1974.  He noted that the veteran had 
suffered from recurring lower back problems while in service 
that had responded to in-service treatment.  The veteran's 
buddy also noted that the veteran had endured constant back 
pain since separating from service.

The veteran submitted two more buddy statements in September 
1996.  In the first buddy statement submitted in September 
1996, this individual stated that he knew that the veteran's 
back injury had limited the veteran's physical activity 
since he had first met the veteran in January 1972.  He also 
noted that the veteran had trouble sleeping and difficulty 
riding in an automobile as a result of his back problems.  
In the second buddy statement, the individual stated that he 
knew that the veteran had been forced to wear a rubber 
girdle (or back brace) in order to get through the day and 
that the veteran's knee problems hadn't helped his back 
problems.  This individual also stated that the veteran had 
suffered from continuing back problems since they had first 
met in early 1972.  

The veteran received a USPS Medical Review in August 1996 
and provided a copy of the Medical Review to VA.  The USPS 
physician who examined the veteran in August 1996 noted that 
the veteran had first injured his back on the job as a 
postal employee in September 1991.  This work injury had 
been resolved by a course of chiropractic treatments and an 
exercise program, and the veteran returned to full duty as a 
postal employee by July 1992.  The veteran subsequently 
injured his back while working as a postal employee in May 
1993 and continued to suffer chronic back pain until he 
stopped coming to work because of his back pain and job-
related stress in May 1995.  The USPS physician noted that 
the veteran had participated in a Functional Capacity 
Assessment Evaluation in July 1996, which had determined 
that the veteran was not fit for full duty as a letter 
carrier and that his limitations of movement were permanent.  
The physician concluded that a review of the veteran's USPS 
medical records supported a diagnosis of a chronic medical 
condition that required permanent restrictions that the USPS 
could not reasonably accommodate. 

The veteran submitted a statement from his sister to the RO 
in September 1996.  The veteran's sister stated that an 
unspecified back injury that the veteran had suffered in 
service had caused him a great deal of agony and pain since 
that time.  The veteran's sister claimed that he had been 
unable to lead a normal life because he was unable at times 
to straighten up after lying down for any length of time.  
The veteran also occasionally was unable to get up from a 
prone position without assistance.  The veteran's sister 
noted that the veteran also had suffered a great deal of 
stress as a result of being unable to accomplish many normal 
activities because of his back problems.

In a report issued in September 1996, an examiner at MOHC 
noted the veteran's complicated history of back pain.  The 
examiner also stated that, while it was "medically 
conceivable" that the veteran's history of back pain could 
have begun with the initial in-service injury, she could not 
provide any medical proof for this opinion. 

At the hearing held at the RO in September 1996, the veteran 
stated that his back had been injured when a baseball had 
been thrown at him purposely by another soldier who had 
gotten angry at the veteran after a baseball game at Fort 
Ord, California.  The veteran testified that, after the 
baseball hit him in the back, he collapsed and fell to the 
ground.  He stated that he could not straighten up 
completely when he finally picked himself up off the ground.  
Because there was no transportation to take the veteran to 
the dispensary clinic at Fort Ord, the veteran stated that 
he had walked between one-half and three-quarters of a mile 
to the clinic bent over because he was unable to straighten 
up completely.  The veteran testified that no x-rays of his 
back were taken at this time or when he returned to the 
dispensary clinic after being unable to get out of his bunk 
on the morning after his alleged injury had occurred.  The 
veteran testified further that the first time he was unable 
to function because of his alleged back injury was in 1974 
after separating from service.  

The veteran's representative noted on the record during the 
RO hearing in September 1996 that there was a break in the 
veteran's treatment for back pain between 1978 and 1985.  
The veteran testified that he was occasionally unable to 
sleep at night and that he was taking a great deal of pain 
medication to help alleviate his back pain.  The veteran 
also testified that 1991 was the first time that his spinal 
disc bulge was noted by an examining physician.  The veteran 
also noted in his testimony that the March 1996 x-rays of 
his spine did not show the disc bulge seen in the earlier 
1991 CT scan.  Finally, the veteran testified that his 
outpatient VA records showed treatment for his back problems 
between 1972 and 1974 at the Schofield Clinic in Oregon.  
However, a review of the record does not find that the 
veteran received any treatment in Oregon.

In May 1997, the veteran was provided a (VA) fee basis 
orthopedic examination.  The examiner noted that the veteran 
had a history a July 1971 lower back injury, which resulted 
from the veteran having been hit with a softball in the 
middle lower back in service.  In addition, the veteran 
presented with a history of multiple workman's compensation 
injuries that he had sustained in the 1970's and 1980, after 
his discharge from service.  The examiner referred by 
history to a 1991 CT scan, which showed a broad-based, 
central disc protrusion of L4-5; and to a March 1996 x-ray, 
which showed discogenic degeneration at L4-5, with 
osteophyte formation and vacuum changes.  The veteran's 
current complaints consisted of constant lower back pain.  
The veteran related that he did no exercises for his back 
but was on medication for back pain.  Following physical 
examination, the impression included chronic lower back pain 
with discogenic disc disease at disc L4-5, and a central 
disc protrusion of L4-5 on CT scan of September 1991.  The 
examiner commented that the injury in July 1991 [sic] 
appeared to a direct contusion to the back with a softball.  
It was the examiner's opinion that the veteran has had 
multiple industrial injuries from 1975 through 1980, which 
were probably the more likely cause of the veteran's chronic 
lower back pain, as well as the addition of the 
deconditioned state and the lack of exercise for his lower 
back.

Medical records dated between 1996 and 1998 pertaining to 
the veteran's USPS referral for treatment by MOHC for back 
pain indicate that in July 1996, the veteran was provided an 
orthopedic examination.  The results of that examination 
revealed that the veteran demonstrated flexion to 80 degrees 
with low back pain greater than 90 degrees; extension 
greater than 20 degrees with no back pain; left lateral 
movement to greater than 45 degrees; right lateral movement 
to greater than 50 degrees; and rotation greater than 45 
degrees laterally with rotation to the left worse than 
rotation to the right.  There was no significant spinal or 
costovertebral angle tenderness.  The diagnosis was of 
chronic back pain and a history of an L4-5 bulge.  The 
veteran's treatment consisted of a conservative treatment 
plan that included outpatient physical therapy (OPT), the 
use of a back brace, and modified work and activity 
schedules.

In a July 1999 letter, a private physician at Kaiser 
Permanente (Wailuku Clinic) discussed the veteran's 
condition in relationship to the disability annuity payments 
that he had applied for from the USPS.  The physician 
related that the veteran continued to demonstrate tenderness 
to palpation in the lumbar midline and paraspinal muscles 
that were consistent with degenerative disc disease.  She 
described the veteran's condition as stable and noted that 
the veteran had been encouraged to remain active in a home 
exercise program for his back.  The physician commented that 
the veteran was unable to perform the essential duties of 
his former position as a postal employee; and that the 
veteran would place himself at risk for further aggravation 
of his back if he were sent back to his job as a postal 
employee.

In March 2000, the veteran was provided a (VA) fee basis 
orthopedic examination.  The examiner noted that he had 
reviewed the veteran's entire claims folder prior to 
conducting the examination.  The examiner referred by 
history to both of the 1972 in-service episodes of thoracic 
spine strain and neck strain.  The examiner also noted that 
the veteran reported that his back problems had begun with 
an in-service baseball injury.  The examiner further noted 
the veteran had sustained on-the-job injuries after 
separating from service and becoming a postal employee.  
During this examination, the veteran complained of chronic 
back pain that occurred several times a year and lasted from 
several days to several months.  He related that his back 
pain made walking difficult.  Upon physical examination, the 
veteran walked with a mild, right antalgic gait.  There was 
tenderness to palpation in the veteran's lower back, from 
the L4 disc to the S1 disc, but no deformity or 
disfigurement was noted.  The range of back motion was 
forward flexion to 60 degrees, extension to 15 degrees, 
lateral bending to 20 degrees bilaterally, and rotation to 
20 degrees bilaterally.  The diagnostic impression included 
chronic lower back pain secondary to degenerative disc 
disease, with a disc bulge at disc L4-5, and obesity.

In the discussion, which was prepared by the fee basis 
orthopedic examiner in March 2000, the examiner noted that 
it was possible that the veteran had chronic lower pain 
following the incident of the softball that was thrown on 
his lower back while in service.  However, the examiner did 
not believe that the softball injury caused the veteran's 
current disability for the back.  The examiner believed that 
the veteran's current disability is due to a disc problem, 
with radicular symptoms, that occurred in 1991 or 1992, 
while in the post office.  The examiner explained that based 
on his review of the claims file, there was some mention of 
a back strain, but no further mention of significant back 
problems from 1972 through 1974.  He also reasoned that the 
veteran's treating physician's (Dr. L.) in the 1990's felt 
that the veteran's lower back pain was secondary to an 
injury that occurred in the post office.  Therefore, from a 
review of the claims file and examining the veteran, the 
(fee basis) examiner opined that he did not believe that the 
veteran's current back disability is related to service.

In a June 2000 statement, a private physician noted that the 
veteran had reported a subjective medical history of a 1971 
in-service baseball injury, and that he has had continued 
pain since this particular injury was incurred in the 
military.  The veteran further reported that he sustained 
his first back injury in September 1991, followed by a 
second back injury in October 1992, while working for the 
USPS; and that he continued to experience increased low back 
pain and spasm as well as intermittent bouts of low back 
pain with radiculopathy into the right lower extremity.  The 
veteran also reported that since 1994, he has had 6 or 7 
bouts of severe pain of varying intensities and duration.  
According to the physician, the CT scan of September 1991, 
as well as the x-ray films of March 1996, demonstrated 
degenerative disc disease at L4-5 in particular, but also at 
L5 and S1.

In the June 2000 statement, the private physician noted that 
the veteran only requested that he evaluate the x-ray films 
and the veteran's presentation of his (subjective) medical 
history, for purposes of providing a medical opinion, and 
indicated that an orthopedic neurological examination was 
not conducted at this time.  It was this physician's 
professional opinion that the veteran had preexisting 
degenerative disc disease at L4-5 and L-5, S-1, prior to 
injury incident of September 1991, and that the exact 
etiology of this degenerative process could only be 
subjectively gleaned from the veteran's history.  The 
physician commented that, certainly, a significant injury 
such as the baseball injury to the low back could certainly 
be a possible probability for the degenerative changes seen 
objectively on the radiological studies.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  In addition, service connection may be 
granted on the basis of a post-service initial diagnosis of 
a condition, when all of the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Taking into account all of the relevant evidence discussed 
above, however, the Board finds that service connection is 
not warranted for a back disability.

Initially, the Board observes that the service medical 
records show that the veteran was treated for back pain 
while in service on two separate occasions in 1972, and that 
both problems were resolved completely with in-service 
treatment.  Indeed, the report of medical examination 
conducted in February 1974, for the purpose of the veteran's 
discharge, shows that the veteran's spine was evaluated as 
normal, as was his musculoskeletal system, and that no 
spinal disorder attributable to any incident of service was 
found on examination.  Specifically, the veteran's discharge 
physical examination did not indicate any significant back 
problems or back defects.  The veteran reported neither any 
history of, nor any in-service treatment for, back problems 
during his discharge physical examination.  While the 
veteran submitted a Statement of Medical Condition in March 
1974 concerning right knee problems that had occurred 
subsequent to his discharge physical examination, he made no 
reference to any back problems as of the date of his 
discharge from active military service.  It is clear from 
the service medical records that the veteran's in-service 
back problems were acute and resolved without the veteran 
developing a chronic back disability.  It is also clear that 
the veteran had no back problems as of the his date of 
discharge.

A review of the medical evidence of record demonstrates that 
the veteran's current back disability is of post-service 
onset.  In this regard, his sequence of treatment for back 
problems did not begin until after two post-service back 
injuries had occurred in January 1975 and November 1977.  
The first medical indication that the veteran had sustained 
an intercurrent back injury was when he was seen and 
examined by a VA physician in January 1975.  As evidenced by 
the record, the veteran complained at the time of this 
examination that he had injured his back while lifting a 
suitcase on January 19, 1975.  The physical examination that 
was accomplished in January 1975 marked the first time that 
the veteran sought treatment for a back injury after his 
discharge from service.  The veteran's subsequent back 
injury while lifting a suitcase in November 1977, was the 
second time that he reported injuring his back.  These 
reports, however, contain no incidental history, finding, or 
diagnosis relating to any back injury that occurred during 
service.

Other medical records show that when the veteran was 
examined in September 1992, he complained of on-the-job back 
injuries that he had sustained while a postal employee.  At 
this time, the veteran admitted that he had injured himself 
while on the job as a postal employee in September 1991.  
The private physician who saw the veteran in September 1991 
reviewed the CT scan taken then and placed the veteran under 
chiropractic care.  A review of the September 1991 CT scan 
also resulted in a diagnosis, by another private physician 
in September 1992, of a herniated L4-5 disc with hypesthesia 
on the left.  Moreover, after review of the records and an 
interview with the veteran, the physician who examined the 
veteran in September 1992, concluded that the veteran's 
herniated disc at L4-5 was the result of his on-the-job 
injuries and his other work-related activities as a postal 
employee.

Similarly, medical records and examination reports, dated 
between October 1992 and May 1997, collectively show that 
the veteran received ongoing treatment for chronic low back 
pain that was directly associated with his work-related back 
injuries.  Specifically, in May 1997, a (VA) fee basis 
physician entered a diagnosis of chronic low back pain with 
discogenic disc disease and central disc protrusion at L4-
L5, which the physician attributed to the veteran's multiple 
work-related injuries as a postal employee, his lack of 
exercise, and his general "deconditioned" state.  Moreover, 
after reviewing the veteran's complete medical records and 
examining the veteran, the (VA) fee basis physician in March 
2000, concluded that the veteran's current back disability 
was due a disc problem, with radicular symptoms, that 
occurred in 1991 and 1992 as a postal employee; and that his 
current back disability was not related to a baseball 
injury, or any other incident, during service.  This 
physician had access to all of the veteran's medical 
records, both in service, and subsequent to discharge.

In assessing the probative value of the differing medical 
conclusions, the Board is not bound to accept medical 
opinions, which are based on a history supplied by the 
veteran, where the history is not supported by the medical 
evidence of record.  See Black v. Brown, 5 Vet. App. 177, 
182 (1993).  For instance, as regards the September 1996 
statement from the MOHC physician that it was "medically 
conceivable" that the veteran's history of back pain could 
have begun with the initial in-service injury, the Board 
finds this statement to be speculative, at best, 
particularly in view of the fact that the physician premised 
her conclusion on the basis that she could not provide any 
medical proof for her opinion.  In considering the June 2000 
statement from the private physician, to the effect that the 
baseball injury to the low back could certainly be a 
possible probability for the veteran's degenerative back 
changes, the Board notes that this private physician 
comments that, per the veteran's instructions, he only 
relied on the results of the post-service radiological 
studies and the veteran's own self-reported history.  As 
aptly noted by that statement, the private physician stated 
that the exact etiology of the veteran's degenerative 
process could only be subjectively gleaned from the 
veteran's history. Thus, given that the medical opinions 
from the MOCH physician in September 1996 and the private 
physician in June 2000, regarding the etiology of the 
veteran's current back disability, were not based on a fully 
factual foundation, the Board does not have accept the 
referenced medical opinions.  Id.  Therefore, the Board 
finds that such medical opinions lack credibility and are of 
diminished probative value on the issue of service 
connection.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board is entitled to 
independently assess the credibility and weight of the 
evidence before it).

By contrast, the conclusion reached by the (VA) fee basis 
physician in March 2000 was supported by an accurate factual 
premise and was comprehensive to include a complete 
rationale with citation to the evidence of record upon which 
the opinion was based.  Because this physician's opinion was 
based on review of all medical data of record, the veteran's 
complete medical history, and the results of examination, 
unlike the statements from the MOCH physician in September 
1996 and the private physician in June 2000, the Board finds 
that the March 2000 opinion, which subsequently corroborated 
the opinions of several other physicians, is of significant 
probative value.  Accordingly, the Board attaches more 
weight and validity to the overwhelming medical evidence 
contained in both the veteran's private and VA treatment 
records indicating that there is no relationship between the 
veteran's current back disability and his period of service.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 
120 S. Ct. 1252 (2002) (it is not error for the Board to 
value one medical opinion over another, as long as a 
rational basis for doing so is given).

It is pointed out that the veteran's statements (including 
testimony and statements submitted on his behalf) to the 
effect that his current back disability is related to his 
service, without supporting medical evidence (and the 
veteran and his supporters all lack the requisite medical 
training or expertise), is not competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 292, 294-95 (1991).

For these reasons the Board finds that the veteran's current 
back disability was not incurred in or aggravated by 
service.  The Board has determined, therefore, that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back disability.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.


ORDER

Entitlement to service connection for a back disability is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the  
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

